EXHIBIT 10.1

 

UNITED STATES OF AMERICA
BEFORE THE
BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
WASHINGTON, D.C.

 

STATE OF GEORGIA
DEPARTMENT OF BANKING AND FINANCE
ATLANTA, GEORGIA

 

Written Agreement by and between

 

 

Docket No. 10-040-WA/RB-HC

ATLANTIC SOUTHERN FINANCIAL GROUP, INC.

 

Macon, Georgia

 

 

 

FEDERAL RESERVE BANK OF ATLANTA
Atlanta, Georgia

 

 

 

and

 

 

 

BANKING COMMISSIONER OF THE STATE OF GEORGIA

 

Atlanta, Georgia

 

 

WHEREAS, Atlantic Southern Financial Group, Inc., Macon, Georgia (“Atlantic”), a
registered bank holding company, owns and controls Atlantic Southern Bank,
Macon, Georgia (the “Bank”), a state chartered nonmember bank, and a nonbank
subsidiary;

 

WHEREAS, it is the common goal of Atlantic, the Federal Reserve Bank of Atlanta
(the “Reserve Bank”), and the Banking Commissioner of the State of Georgia (the
“Commissioner”) to maintain the financial soundness of Atlantic so that Atlantic
may serve as a source of strength to the Bank;

 

WHEREAS, Atlantic, the Reserve Bank, and the Commissioner have mutually agreed
to enter into this Written Agreement (the “Agreement”); and

 

--------------------------------------------------------------------------------


 

WHEREAS, on              , 2010, the board of directors of Atlantic, at a duly
constituted meeting, adopted a resolution authorizing and
directing                                             to enter into this
Agreement on behalf of Atlantic, and consenting to compliance with each and
every provision of this Agreement by Atlantic and its institution-affiliated
parties, as defined in sections 3(u) and 8(b)(3) of the Federal Deposit
Insurance Act, as amended (the “FDI Act”) (12 U.S.C. §§ 1813(u) and 1818
(b)(3)).

 

NOW, THEREFORE, Atlantic, the Reserve Bank, and the Commissioner agree as
follows:

 

Source of Strength

 

1.             The board of directors of Atlantic shall take appropriate steps
to fully utilize Atlantic’s financial and managerial resources, pursuant to
section 225.4 (a) of Regulation Y of the Board of Governors of the Federal
Reserve System (the “Board of Governors”) (12 C.F.R. § 225.4(a)), to ensure that
the Bank complies with the Cease and Desist Order entered into with the Federal
Deposit Insurance Corporation (the “FDIC”) and the Commissioner on September 11,
2009 and any other supervisory action taken by the Bank’s federal or state
regulators.

 

Dividends and Distributions

 

2.             (a)            Atlantic shall not declare or pay any dividends
without the prior written approval of the Reserve Bank, the Director of the
Division of Banking Supervision and Regulation of the Board of Governors (the
“Director”), and the Commissioner.

 

(b)            Atlantic shall not directly or indirectly take dividends or any
other form of payment representing a reduction in capital from the Bank without
the prior written approval of the Reserve Bank and the Commissioner.

 

2

--------------------------------------------------------------------------------


 

(c)           Atlantic and its nonbank subsidiary shall not make any
distributions of interest, principal, or other sums on subordinated debentures
or trust preferred securities without the prior written approval of the Reserve
Bank, the Director, and the Commissioner.

 

(d)           All requests for prior approval shall be received by the Reserve
Bank and the Commissioner at least 30 days prior to the proposed dividend
declaration date, proposed distribution on subordinated debentures, and required
notice of deferral on trust preferred securities. All requests shall contain, at
a minimum, current and projected information on Atlantic’s capital, earnings,
and cash flow; the Bank’s capital, asset quality, earnings, and allowance for
loan and lease losses; and identification of the sources of funds for the
proposed payment or distribution. For requests to declare or pay dividends,
Atlantic must also demonstrate that the requested declaration or payment of
dividends is consistent with the Board of Governors’ Policy Statement on the
Payment of Cash Dividends by State Member Banks and Bank Holding Companies,
dated November 14, 1985 (Federal Reserve Regulatory Service, 4-877 at
page 4-323) and the Georgia Department of Banking and Finance Statement of
Policies.

 

Debt and Stock Redemption

 

3.             (a)            Atlantic and any nonbank subsidiary shall not,
directly or indirectly, incur, increase, or guarantee any debt without the prior
written approval of the Reserve Bank and the Commissioner. All requests for
prior written approval shall contain, but not be limited to, a statement
regarding the purpose of the debt, the terms of the debt, and the planned
source(s) for debt repayment, and an analysis of the cash flow resources
available to meet such debt repayment.

 

(b)            Atlantic shall not, directly or indirectly, purchase or redeem
any shares of its stock without the prior written approval of the Reserve Bank
and the Commissioner.

 

3

--------------------------------------------------------------------------------


 

Capital Plan

 

4.             Within 60 days of this Agreement, Atlantic shall submit to the
Reserve Bank and the Commissioner an acceptable written plan to maintain
sufficient capital at Atlantic on a consolidated basis. The plan shall, at a
minimum, address, consider, and include:

 

(a)           The consolidated organization’s and the Bank’s current and future
capital requirements, including compliance with the Capital Adequacy Guidelines
for Bank Holding Companies: Risk-Based Measure and Tier 1 Leverage Measure,
Appendices A and D of Regulation Y of the Board of Governors (12 C.F.R.
Part 225, App. A and D) and the applicable capital adequacy guidelines for the
Bank issued by FDIC;

 

(b)           the adequacy of the Bank’s capital, taking into account the volume
of classified credits, concentrations of credit, ALLL, current and projected
asset growth, and projected retained earnings;

 

(c)           the source and timing of additional funds necessary to fulfill the
consolidated organization’s and the Bank’s future capital requirements;

 

(d)           supervisory requests for additional capital at the Bank or the
requirements of any supervisory action imposed on the Bank by its federal or
state regulator; and

 

(e)           the requirements of section 225.4(a) of Regulation Y of the Board
of Governors that Atlantic serve as a source of strength to the Bank.

 

5.             Atlantic shall notify the Reserve Bank and the Commissioner, in
writing, no more than 30 days after the end of any quarter in which any of the
consolidated organization’s capital ratios fall below the approved plan’s
minimum ratios. Together with the notification, Atlantic shall submit an
acceptable capital plan that details the steps Atlantic will take to increase
the consolidated organization’s capital ratios to or above the approved plan’s
minimums.

 

4

--------------------------------------------------------------------------------


 

Affiliate Transactions

 

6.             (a)            Within 30 days of this Agreement, Atlantic shall
submit to the Reserve Bank an acceptable written plan to reimburse the Bank for
all payments made by the Bank in violation of sections 23A and 23B of the
Federal Reserve Act (12 U.S.C. §§371c and 371c-1). The plan shall specify the
amount(s) to be reimbursed or paid to the Bank, the method used to calculate the
amount including interest, and a schedule for when the reimbursement will be
made.

 

(b)           Atlantic shall take all necessary actions to ensure that the Bank
complies with sections 23A and 23B of the Federal Reserve Act (12 U.S.C. §§ 371c
and 371c-1) and Regulation W of the Board of Governors (12 C.F.R. Part 223) in
all transactions between the Bank and its affiliates, including but not limited
to Atlantic and its nonbank subsidiary.

 

(c)           Atlantic and its nonbank subsidiary shall not cause the Bank or
any other depository institution subsidiary of Atlantic to violate any provision
of sections 23A and 23B of the Federal Reserve Act or Regulation W of the Board
of Governors.

 

Compensation

 

7.             (a)            Atlantic shall not, directly or indirectly,
increase the salaries or bonuses of, or make any other payments, including, but
not limited to, the payment of fees, reimbursement of expenses or payment of
indebtedness, to or on behalf of, any of Atlantic’s officers without the prior
written approval of the Reserve Bank and the Commissioner.

 

(b)           All salaries, bonuses, and fees paid to Atlantic’s officers shall
be paid solely by Atlantic and preapproved by the board of directors on a
regular basis.

 

(c)           Notwithstanding the provisions of this paragraph, Atlantic does
not need to obtain the prior written approval of the Reserve Bank and the
Commissioner for the reimbursement of reasonable expenses that aggregate no more
than $500 per month for each officer, provided that

 

5

--------------------------------------------------------------------------------


 

such reasonable expenses are incurred in performing routine duties, which have
been adequately documented and reported on Atlantic’s books and records.

 

Compliance with Laws and Regulations

 

8.             (a)            In appointing any new director or senior executive
officer, or changing the responsibilities of any senior executive officer so
that the officer would assume a different senior executive officer position,
Atlantic shall comply with the notice provisions of section 32 of the FDI Act
(12 U.S.C. § 1831i) and Subpart H of Regulation Y of the Board of Governors (12
C.F.R. §§ 225.71 et seq.).

 

(b)           Atlantic shall comply with the restrictions on indemnification and
severance payments of section 18(k) of the FDI Act (12 U.S.C. § 1828(k)) and
Part 359 of the Federal Deposit Insurance Corporation’s regulations (12 C.F.R.
Part 359).

 

Progress Reports

 

9.             Within 30 days after the end of each calendar quarter following
the date of this Agreement, the board of directors shall submit to the Reserve
Bank and the Commissioner written progress reports detailing the form and manner
of all actions taken to secure compliance with the provisions of this Agreement
and the results thereof, and a parent company only balance sheet, income
statement, and, as applicable, report of changes in stockholders’ equity.

 

Approval and Implementation of Plan

 

10.           (a)            Atlantic shall submit a written capital plan that
is acceptable to the Reserve Bank and the Commissioner within the applicable
time period set forth in paragraph 4 of this Agreement.

 

(b)           Within 10 days of approval by the Reserve Bank and the
Commissioner, Atlantic shall adopt the approved capital plan. Upon adoption,
Atlantic shall promptly implement the approved plan, and thereafter fully comply
with it.

 

6

--------------------------------------------------------------------------------


 

(c)           During the term of this Agreement, the approved capital plan shall
not be amended or rescinded without the prior written approval of the Reserve
Bank and the Commissioner.

 

Communications

 

11.         All communications regarding this Agreement shall be sent to:

 

(a)           Mr. Robert D. Hawkins

Assistant Vice President

Federal Reserve Bank of Atlanta

1000 Peachtree Street, N.E.

Atlanta, Georgia 30309-4470

 

(b)           Mr. Robert M. Braswell

Commissioner

Georgia Department of Banking and Finance

2990 Brandywine Road, Suite 200

Atlanta, GA 30341

 

(e)           Mr. Mark Stevens

CEO and President

Atlantic Southern Financial Group, Inc.

1701 Bass Road

Macon, Georgia 31210

 

Miscellaneous

 

12.         Notwithstanding any provision of this Agreement, the Reserve Bank
and the Commissioner may, in their sole discretion, grant written extensions of
time to Atlantic to comply with any provision of this Agreement.

 

13.         The provisions of this Agreement shall be binding upon Atlantic and
its institution-affiliated parties, in their capacities as such, and their
successors and assigns.

 

14.         Each provision of this Agreement shall remain effective and
enforceable until stayed, modified, terminated, or suspended in writing by the
Reserve Bank and the Commissioner.

 

7

--------------------------------------------------------------------------------


 

15.         The provisions of this Agreement shall not bar, estop, or otherwise
prevent the Board of Governors, the Reserve Bank, the Commissioner or any other
federal or state agency from taking any other action affecting Atlantic, the
Bank, or any of their current or former institution-affiliated parties and their
successors and assigns.

 

16.         Pursuant to section 50 of the FDI Act (12 U.S.C. § 1831aa), this
Agreement is enforceable by the Board of Governors under section 8 of the FDI
Act (12 U.S.C. § 1818) and by the Commissioner pursuant to the Official Code of
Georgia Annotated § 7-1-91.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the          day of            , 2010.

 

ATLANTIC SOUTHERN FINANCIAL GROUP, INC.

 

FEDERAL RESERVE BANK OF ATLANTA

 

 

 

 

 

 

By:

 

 

By:

 

 

 

 

 

       Robert D. Hawkins

 

 

 

 

       Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

BANKING COMMISSIONER OF THE STATE OF GEORGIA

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

       Robert M. Braswell

 

 

 

 

       Commissioner

 

8

--------------------------------------------------------------------------------